 1 JOHN S. WIRT (Pro Hac Vice)
   jwirt@wirtlawfirm.com
 2
   WIRT & WIRT, P.A.                                             JS-6
 3 5 Calhoun Ave., Suite 306
   Destin, Florida 32541
 4
   Telephone: (847) 323-4082
 5 Facsimile: (314) 431-6920
 6
     A. SASHA FRID (State Bar No. 216800)
 7   sfrid@millerbarondess.com
 8   MILLER BARONDESS, LLP
     1999 Avenue of the Stars, Suite 1000
 9   Los Angeles, California 90067
10   Telephone: (310) 552-4400
     Facsimile: (310) 552-8400
11
12 Attorneys for Plaintiff
   Hitz Entertainment Corporation
13
                         UNITED STATES DISTRICT COURT
14
                       CENTRAL DISTRICT OF CALIFORNIA
15
                               WESTERN DIVISION
16
   HITZ ENTERTAINMENT                   CASE NO. 17-cv-1317-MFW (SKx)
17 CORPORATION, an Illinois
   corporation,
18
                Plaintiff,
19                                      JOINT STIPULATION OF
         v.                             DISMISSAL WITH PREJUDICE
20
   SHANE MOSLEY, an individual, and     PURSUANT TO FRCP 41(a)(1)(A)(ii);
21 GOBOX PROMOTIONS INC., a              ORDER
   Nevada corporation,
22
                Defendants.
23
24
25         Plaintiff Hitz Entertainment Corporation (“Plaintiff”) and Defendants Shane
26
     Mosley and GoBox Promotions Inc. (“Defendants”) hereby stipulate and agree through
27
28 their respective undersigned counsel of record as follows:
 1
 2
           IT IS STIPULATED AND AGREED that this action, including all claims
 3
     asserted by Plaintiff in this action, shall be dismissed with prejudice pursuant to Rule
 4
 5 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, with each party to bear its own
 6
     attorneys’ fees and costs;
 7
 8
 9         IT IS FURTHER STIPULATED AND AGREED that the Court is authorized
10
     and requested to enter an order on this Stipulation dismissing the action and all claims
11
12 asserted by Plaintiff in this action with prejudice, and to make any and all such orders
13 and judgments which may be necessary and proper to dismiss this action and all claims
14
     asserted by Plaintiff in this action with prejudice;
15
16
17         IT IS FURTHER STIPULATED AND AGREED that the Court retains
18
     jurisdiction to enforce its order and this Stipulation, and to resolve any disputes
19
20
21
22
23
24
25
26
27
28
                                                 2
 1 concerning or arising out of its order or this Stipulation.
 2
     Dated: January 18, 2019         Respectfully submitted,
 3
           /s/ John S. Wirt                                 /s/ Michelle H. Iarusso
 4
        John S. Wirt, Esq. (PHV)                     Michelle Harris Iarusso, Esq.
 5      Wirt & Wirt, P.A.                            Iarusso and Dagher
        5 Calhoun Ave., Suite 306                    64 North Fair Oaks Avenue
 6
        Destin, Florida 32541                        Pasadena, CA 91103
 7      Tel: (847) 323-4082                          Tel: (626) 415-4422
 8      Fax: (314) 431-6920                          Fax: (866) 780-3984
        mail@wirtlawfirm.com                         iarusso@id-lawyers.com
 9
        A. Sasha Frid (CA Bar #216800)               Attorney for Defendants
10      MILLER BARONDESS, LLP                        Shane Mosley and GoBox
11      1999 Avenue of the Stars, Suite 1000         Promotions Inc.
        Los Angeles, CA 90067
12      Tel. 310-552-4400
13      Fax 310-552-8400
        E-mail: sfrid@Millerbarondess.com
14
15      Attorneys for Plaintiff
        Hitz Entertainment Corporation
16
17
18
                                             ORDER
19
     IT IS SO ORDERED.
20
                          January ________, 2019.
21 Dated this22nd
              ___ day of __________________,

22
23                                   ___________________________________________
                                     _____
                                        ____
                                        ____
                                           ________________
                                                         ____
                                                            ______
                                                             _ __
                                                                ________________
                                                                              __________
                                                                                    ____
                                                                                    __ _____
                                                                                           _____
                                                                                               _
                                     UNITED
                                     UN
                                     UNIT
                                       NIT
                                         ITED     STATES
                                            ED STATE       ES DISTRICT
                                                              DIISTRICT COURT
                                                                 ST       COU
                                                                           OUR RT T JUDGE
24
25
26
27
28
                                                 3
 1                            CERTIFICATE OF SERVICE
 2
                 I, John S. Wirt, hereby certify that on January 18, 2019, the attached
 3
     document was electronically filed with the Clerk of the Court using CM/ECF which will
 4
 5 send notification to the registered attorney(s) of record that the document has been filed
 6
     and is available for viewing and downloading.
 7
 8                                          /s/ John S. Wirt
                                           John S. Wirt, Esq. (PHV)
 9                                         WIRT & WIRT, P.A.
                                           5 Calhoun Ave., Suite 306
10                                         Destin, Florida 32541
11                                         Tel. 847-323-4082
                                           Fax 314-431-6920
12                                         jwirt@wirtlawfirm.com
13                                         Attorneys for Plaintiff
                                           Hitz Entertainment Corporation
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
